Citation Nr: 0920233	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  02-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1980 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the claim on appeal.  In May 1991 the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  She appealed that determination to the 
Board.  The Board denied the appeal in an April 1994 
decision.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which affirmed the Board's decision by Memorandum Decision 
dated December 1994. 

In May 2002 the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for the cause of the Veteran's death had not been 
received.  Following receipt of notification of that 
decision, the appellant perfected a timely appeal with 
respect to the continued denial of her claim.  In November 
2003, the Board agreed that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for the cause of the Veteran's death had not been 
received.  The appellant appealed the Board's continued 
denial of her claim to the Court.  In April 2006, the Court 
vacated the Board's November 2003 decision and remanded the 
matter for further proceedings consistent with its opinion.  
Thereafter, the appellant appealed her case to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In April 2008, the Federal Circuit summarily 
affirmed the judgment of the Court.  Thereafter, the 
appellant's appeal was returned to the Board.  In September 
2008 the Board issued a remand to the RO via the Appeals 
Management Center (AMC) for further procedural development 
consistent with the April 2006 Court Order.


FINDINGS OF FACT

1.  The Board denied service connection for the cause of the 
Veteran's death by decision dated in April 1994.  The 
appellant appealed the Board's decision to the Court.

2.  In a December 1994 Memorandum Decision, the Court 
affirmed the Board's April 1994 decision.

3.  The appellant did not appeal the December 1994 Court 
Memorandum Decision.  

4.  The Board's April 1994 decision represents the last final 
disallowance of entitlement to service connection for the 
cause of the Veteran's death on any basis.

5.  Evidence received after the Board's April 1994 decision 
is essentially cumulative and redundant of evidence 
previously considered.


CONCLUSIONS OF LAW

1.  The Court's December 1994 Memorandum Decision, which 
affirmed an April 1994 Board decision is final.  38 U.S.C.A. 
§§ 7252, 7291 (West 2002 & Supp. 2008).

2.  The evidence received subsequent to the Board's April 
1994 decision denying the claim of entitlement to service 
connection for the cause of the Veteran's death is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5103(a), 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2008).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the claimant of what evidence she 
must submit to reopen her claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a pre-decisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

In this case, pursuant to the April 2006 Court Order the AMC 
provided the appellant VCAA notice about her claim by letter 
in January 2009.  VCAA notice letters were also previously 
sent to the appellant in August 2003 and April 2002.  The 
content of the January 2009, August 2003 and April 2002 VCAA 
notice letters reflect compliance with the requirements of 
the law as found by the Court in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004), and Kent, supra.  

In the notice letters, the VA acknowledged the appellant's 
claim, notified her of the evidence needed to substantiate 
her claim for DIC benefits, identified the type of evidence 
that would best do so, and informed her of the VA's duty to 
assist.  In addition, "new" and "material" evidence was 
defined and the bases of the RO's last denial of the 
Appellant's claim to reopen was identified.  VA also 
identified the evidence it had received in support of the 
Appellant's claim and the evidence it was responsible for 
securing.  VA noted that it would make reasonable efforts to 
assist the appellant in obtaining all outstanding evidence 
provided she identified the source(s) thereof.  VA also noted 
that, ultimately, it was the appellant's responsibility to 
ensure VA's receipt of all pertinent evidence.  In addition, 
VA advised the appellant to identify or send directly to VA 
all evidence that she thinks will support her claim.  

Although the notice provided did not address the effective 
date provisions that are pertinent to the appellant's claim, 
such error was harmless given that the claim is not being 
reopened and hence no effective date will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development 
of her claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the claims folder.  The Board notes that an etiological 
opinion has also been obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither she nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of her claim.  In fact, in 
a VCAA Notice Response the appellant indicated that she had 
no additional information or evidence to give VA to 
substantiate her claim.

Hence, no further notice or assistance to the appellate is 
required to fulfill VA's duty to assist in the development of 
her application to reopen her previously denied claim for 
service connection for the cause of the Veteran's death.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also Quartuccio, supra.  

Analysis

The Veterans Claims Court, in its decision dated in December 
1994, summarized the pertinent facts in the case as follows:

In this case, the veteran served on 
active duty in the U.S. Army from 
September 1980 to September 1982.  The 
veteran was in a fight during service and 
received a 2 1/2 cm laceration on the 
left side of his forehead which required 
stitches.  On arrival at the hospital, 
the veteran was combative, incoherent, 
and talking obscenities, but he became 
cooperative and he was oriented.  Within 
a year following his discharge, the 
veteran was diagnosed with schizophrenia, 
which was determined to be service 
connected by the BVA in March 1991.  The 
veteran died on January [redacted], 1990.  The 
veteran's death certificate attributed 
the veteran's death to a massive 
intracerebral hemorrhage, suspected 
arteriovenous malformation, and suspected 
aneurysm.  An autopsy confirmed that the 
veteran suffered a massive 
intraventricular hemorrhage as the result 
of a ruptured vascular angiomatous 
malformation at left cerebellar 
hemisphere.  The death certificate also 
stated that schizophrenia contributed to 
death but was not related to the illness 
that caused death.

The appellant's medical expert stated 
that the veteran's service-connected 
schizophrenia was "a material influence 
in accelerating the death," or a 
contributory cause of death.  He opined 
that the head injury which occurred 
during service produced symptoms 
pertaining to vestibulo-cerebellar 
functions which were then documented in 
the veteran's August 12, 1982, report of 
medical history.  However, these theories 
were refuted by an independent medical 
expert (IME) retained by VA.  The IME 
reviewed the veteran's service medical 
records and found nothing about brain 
trauma or loss of consciousness.  He 
found that the 1982 medical history did 
not document any symptomatology 
pertaining to vestibulo-cerebellar 
functions since the veteran denied 
dizziness, fainting spells, epilepsy, or 
fits.  Furthermore, the arteriovenous 
malformation and the schizophrenia were 
independent abnormalities, and there was 
no reason to link these conditions to the 
veteran's head injury during service.  
The IME concluded that the appellant's 
medical expert's opinion was inconsistent 
with acceptable medical principles.

In its decision, the BVA essentially 
adopted its IME's opinion, which 
discussed and refuted all the evidence 
favorable to the appellant's position.  
The appellant was given an opportunity to 
respond to the IME opinion, and the BVA 
considered the appellant's medical 
expert's addendum to his earlier opinion.  
The Board found that the appellant's 
expert's expression of dissatisfaction 
with VA treatment and diagnostic 
procedures did not call into question its 
IME's opinions.  The Court finds there is 
a plausible basis in the record to 
support the BVA's denial of service 
connection for the cause of death.

The appellant contends, in essence, that she has submitted 
new and material evidence to reopen her claim, and that this 
evidence is sufficient to establish service connection for 
the cause of the veteran's death.  After a review of the 
evidence, the Board finds that the evidence is not new and 
material and the claim is denied.

Section 5108 of title 38, United States Code, provides:  "If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  This positive command is accompanied by the 
following prohibition found in 38 U.S.C.A. § 7104(b):  
"Except as provided in section 5108 of this title, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  See Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).

Thus, when an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2002); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law has been 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  These changes are 
prospective for claims filed on or after August 29, 2001.  As 
the appellant's claim to reopen was filed in July 2000, these 
new regulations pertaining to the adjudication of claims to 
reopen finally denied claims are not applicable in the 
present case.

Of note, the appellant has submitted only one piece of 
medical evidence since the last final denial of her claim.  
The threshold question is whether this medical evidence is 
"new" and "material."  After a careful review, the Board 
concludes that it is "new" to the extent that it has not 
been previously considered; however, it is essentially 
redundant of evidence previously considered.  

Of note, in a September 1991 medical statement, Dr. B.R.R., a 
private physician asserted that:

1.	the veteran had no psychiatric disability prior to 
entering into active duty
2.	he sustained a "brain concussion" in May 1981
3.	he continued to experienced psychiatric symptomatology 
after discharge
4.	his schizophrenia was manifested during service and the 
precipitating factor was the head trauma
5.	he continued to suffer signs and symptoms associated 
with vesticulo-cerebellar functions in service, which 
persisted until his death
6.	a post-service CT scan was negative in September 1989
7.	his death could have been anticipated, irrespective of 
his mental condition
8.	service-connected schizophrenia contributed 
substantially to cause death
9.	his symptomatology was erroneously attributed to mental 
illness and not to an organic central nervous system 
lesion
10.	the veteran had constant anguish and apprehension 
that something was going wrong
11.	hypertension was sufficient to provoke a rupture of 
an angiomatous malformation described in the autopsy
12.	a service-connected condition was of such severity 
as to materially influence and hastened the veteran's 
death

Each of these points was considered and rejected by an 
Independent Medical Expert in a May 1993 opinion.  In a 
December 1993 follow-up report, Dr. B.R.R. asserted that:

a.	the veteran was free of psychopathology when he entered 
into active duty
b.	his attempted suicide was due to factors that took place 
during military duty
c.	the separation examination was negative for a 
psychiatric disorder so another precipitating factor 
could have played a role in the veteran's behavior 
(apparently suggesting that the veteran's behavior was 
due to the in-service head trauma)
d.	neurologic symptoms had their inception in military 
service
e.	no neurological symptoms were shown prior to active duty
f.	a 1989 CT scan was negative
g.	VA failed to follow-up on the normal CT scan, despite 
the fact that his symptoms were getting worse
h.	other available testing was not performed, which 
constitutes an act of negligence by omission
i.	there are various types of vascular malformations and 
vascular tumors (several listed)
j.	there was no pathologic confirmation of the vascular 
lesion causing the fatal outcome
k.	VA acted negligently failed to properly treat the 
veteran's symptomatology; therefore, his death was 
related to military service

By decision dated in April 1994, the Board considered these 
statements, in addition to the other medical evidence 
associated with the claims file, and denied the appellant's 
claim for cause of death.  As noted above, the Board's 
decision was affirmed by the Veteran's Claims Court by 
decision dated in December 1994.

There was no further follow-up after the Veterans Claims 
Court decision until May 1999, when the appellant submitted 
correspondence requesting that the Board's April 1994 
decision be reconsidered.  As a basis for her motion, she 
submitted a letter dated in April 1999 from Dr. B.R.R., the 
same private physician who had addressed the issue in 1991 
and 1993.  By decision dated in May 1999, the Motion for 
Reconsideration was denied.  

In July 2000, she sought to reopen her claim and again 
submitted the April 1999 medical statement.  Specifically, in 
a "Summary Medical Report" dated in April 1999, Dr. B.R.R., 
indicated the following:

i.	the veteran was free of previous psychopathology or 
neurologic condition before he entered onto active duty
ii.	he suffered a "significant" head trauma in May 1981, 
resulting in an open wound scalp laceration and 
interruption to neurologic functioning
iii.	gradual mental derangement ensured in the following 
months and continued after military discharge
iv.	the veteran developed high blood pressure and headaches, 
associated with exacerbation of a mental disorder
v.	VA medical care was careless, negligent
vi.	a CT was negative in 1989
vii.	the veteran died in January 1990 of a massive 
intracranial hemorrhage secondary to an angiomatous 
lesion
viii.	VA physicians failed to consider an organic brain 
disorder as a cause of the veteran's psychiatric 
symptoms
ix.	VA medical care was substandard, careless, and negligent
x.	VA medical care caused compensable harm by failing to 
use available testing and treatment

After a review claims file, it is clear to the Board that the 
opinions offered by the private physician in April 1999 are 
essentially the same as the statements he previously made in 
1991 and 1993, and which have already been addressed and 
rejected by an IME opinion dated in May 1993, considered by 
the Board in its April 1994 decision, and addressed by the 
Veterans Claims Court in its December 1994 decision.

As an example, the September 1991 statement identified by the 
number "1" in this decision is the same as the December 
1993 statement identified by the letter "a" and as an "i" 
in the April 1999 statement.  This observation can be made 
about nearly every statement contained in the April 1999 
submission.  Dr. B.R.R. noted in each instance that the 
veteran suffered a head trauma while on active duty (2, c, d, 
ii), that he experienced psychiatric problems which continued 
after military separation (3, d, iii), that the veteran's 
psychiatric disability was related to hypertension which in 
turn was related to the angiomatous malformation which 
ruptured and caused his death (5, 10, i, iv), that he should 
have received follow-up testing after a negative CT scan in 
1989 (6, h, vi, x), that he received substandard medical care 
from VA (7, k, ix), that an organic brain disorder was not 
considered as the cause of the veteran's signs and symptoms 
(9, j, viii), and that the negligent/careless/substandard 
care was ultimately related to the veteran's death (12, k, 
x).  

After careful review of the April 1999 statement as compared 
to the previously-submitted statements, the Board finds that 
the assertions contained therein are identical, or nearly so, 
to the previous statements and are, therefore, merely 
cumulative or redundant of evidence already of record.  The 
Veterans Claims Court has held that where "the Board has 
determined that newly presented evidence is cumulative of 
previously considered evidence and thus is not 'new' for 
purposes of reopening a claim, that should end the Board's 
analysis of whether the evidence is 'new and material'."  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999); see 
Smith (Russell) v. West, 12 Vet. App. 312, 314 (1999) (if 
"evidence is not new, the inquiry ends").  Section 3.156(a) 
"requires that the newly submitted evidence cannot have been 
previously submitted to agency decisionmakers and that it 
cannot be either cumulative or redundant."  Smith (Russell), 
supra; Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see 
38 C.F.R. § 3.156(a).  

In support of her appeal the appellant has offered her own 
opinion as to the cause of the Veteran's death.  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  8 C.F.R. § 
3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for a 
claim for service connection for the cause of the Veteran's 
death is not new and material as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the appellant's claim for service connection for cause 
of death.  The appeal is denied.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for the cause of the 
Veteran's death is not reopened and the benefit sought on 
appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


